 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN FIGUEROA,                                  Case No. 1:19-cv-00968-DAD-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                       FOR CHANGE OF VIDEO SETTLEMENT
13           v.                                        CONFERENCE AT NEW INSTITUTION
14    KENNETH CLARK, et al.,                           (ECF No. 41)
15                       Defendants.                   ORDER DIRECTING CLERK OF COURT TO
                                                       UPDATE PLAINTIFF’S MAILING
16                                                     ADDRESS
17                                                     ORDER DIRECTING DEFENSE COUNSEL
                                                       TO ARRANGE FOR PLAINTIFF’S
18                                                     APPEARANCE AT AUGUST 13, 2021
                                                       SETTLEMENT CONFERENCE
19

20          Plaintiff Ruben Figueroa (“Plaintiff”) is a state prisoner proceeding pro se and in forma

21   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

22   Plaintiff’s first amended complaint against Defendants Baughman, Clark, Gallagher, Alfaro,

23   Goss, Juarez, Hence, and Llamas for failure to provide outside exercise in violation of the Eighth

24   Amendment and against Defendants Baughman, Clark, Goss, Hence, Gallagher, Llamas, and

25   Gamboa for violations of the Equal Protection Clause of the Fourteenth Amendment.

26          A video settlement conference is currently scheduled on August 13, 2021, at 9:30 a.m.

27   before Magistrate Judge Stanley A. Boone. (ECF No. 40.)

28   ///
                                                      1
 1          Currently before the Court is Plaintiff’s motion for a change of the video settlement

 2   conference to his new institution, filed July 9, 2021. (ECF No. 41.) Plaintiff states that he has

 3   been transferred from California State Prison – Corcoran to Centinela State Prison, and requests

 4   that the Court make arrangements for his video appearance at the video settlement conference

 5   from his new institution and update his mailing address. (Id.)

 6          Defendants have not yet had an opportunity to file a response, but the Court finds a

 7   response unnecessary. The motion is deemed submitted. Local Rule 230(l).

 8          Pursuant to Plaintiff’s motion, the Court finds it appropriate to update Plaintiff’s mailing

 9   address and for defense counsel to make the necessary arrangements for Plaintiff’s participation

10   in the video settlement conference from his new institution.

11          Accordingly, IT IS HEREBY ORDERED that:

12      1. Plaintiff’s motion for change of video settlement conference at new institution, (ECF No.

13          41), is GRANTED;

14      2. The Clerk of the Court is directed to update Plaintiff’s mailing address pursuant to the

15          address provided in Plaintiff’s July 9, 2021 motion;

16      3. Counsel for Defendants shall arrange for Plaintiff’s participation in the video settlement

17          conference by contacting the Litigation Coordinator at Plaintiff’s current institution to

18          ensure that the videoconferencing equipment is available on August 13, 2021; and

19      4. The Court will issue an amended transportation writ for Plaintiff’s video appearance in

20          due course.
21
     IT IS SO ORDERED.
22

23      Dated:     July 12, 2021                              /s/ Barbara    A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       2
